SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

992
CA 14-00263
PRESENT: SCUDDER, P.J., PERADOTTO, CARNI, AND VALENTINO, JJ.


WESTERN NEW YORK IMMEDIATE MEDICAL CARE, PLLC,
PLAINTIFF-RESPONDENT,

                     V                                              ORDER

HEALTHNOW NEW YORK, INC., DOING BUSINESS AS BLUE
CROSS BLUE SHIELD OF WESTERN NEW YORK,
DEFENDANT-APPELLANT.


WEBSTER SZANYI LLP, BUFFALO (MICHAEL P. MCCLAREN OF COUNSEL), FOR
DEFENDANT-APPELLANT.

NOTARO & LAING, P.C., BUFFALO (LINDA C. LAING OF COUNSEL), FOR
PLAINTIFF-RESPONDENT.


     Appeal from an order of the Supreme Court, Erie County (Timothy
J. Walker, A.J.), entered December 20, 2013. The order, insofar as
appealed from, granted a preliminary injunction enjoining defendant
from removing plaintiff from its list of participating providers.

     Now, upon the stipulation of discontinuance signed by the
attorneys for the parties on September 2, 2014, and filed in the Erie
County Clerk’s Office on September 3, 2014,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   September 26, 2014                      Frances E. Cafarell
                                                   Clerk of the Court